Citation Nr: 1544653	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  14-10 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the appellant has established status as a claimant, seeking recognition as a child of the deceased Veteran and his now-deceased spouse, for entitlement to VA death pension benefits, for purposes of accrued benefits (but pending a determination on substitution).


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is the daughter of a Veteran who served on active duty from June 1944 to August 1946.  The Veteran died in July 1991.  His surviving spouse (the appellant's mother) filed a petition to reopen a claim of entitlement to VA death pension benefits in July 2011, but she died in March 2012 while that petition was still pending.  Later in March 2012, the appellant filed a VA Form 21-601 to pursue the pending claim for VA death pension benefits for purposes of accrued benefits; the Board notes that her VA Form 21-601 also includes an inferred request for substitution as the appellant, pursuant to 38 C.F.R. § 3.1010(c)(2) (2015).

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  In December 2013, the appellant withdrew her request for a hearing before a Decision Review Officer (DRO) at the RO.

As due process has not been adequately provided with regard to the appellant's request for substitution, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on her part is required.


REMAND

Section 212 of the Veterans' Benefits Improvement Act of 2008, Public Law 110-389 (VBIA 2008), added 38 U.S.C.A. § 5121A, substitution in case of death of claimant, which provides, in part, that if a claimant dies while a claim or appeal is pending, substitution of claimants is permitted.  This section applies to pending claims or appeals in which the original claimant died on or after October 10, 2008, and a request to be substituted is received within one year of the claimant's death.  An eligible survivor may submit a substitution request by filing a VA Form 21-601 Application for Accrued Amounts Due a Deceased Beneficiary.  Receipt of a VA Form 21-601 will be accepted as both a claim for accrued benefits and a substitution request.  38 C.F.R. § 3.1010(c)(2) (2015).  Therefore, following her mother's March 2012 death, the appellant's March 2012 filing of a VA Form 21-601 is considered a request for substitution as well as a request for accrued benefits.

The claim has not yet been adjudicated by the AOJ on the basis of substitution, as is required by 38 C.F.R. § 3.1010(e) (2015).  The Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.101(a) (describing the Board's jurisdiction). A recent Court case has held that VA must comply with its own procedures related to applications for substituted claims.  Reliford v. McDonald, No. 13-3048 (U.S. Vet. App. March 20, 2015).  A remand is therefore required for a determination on whether the appellant is pursuing the claim as a substitute for the Veteran's surviving spouse or on an accrued benefits basis.  See Breedlove v. Shinseki, 24 Vet. App. 7, 20 (2010) (an accrued-benefits claimant has two options: request substitution or pursue a claim for accrued benefits).

The Board notes that the underlying issue in this case is whether the appellant has established status as a claimant, as she seeks recognition as a child of the deceased Veteran and his now-deceased spouse, for entitlement to VA death pension benefits.  For purposes of determining eligibility as a claimant under Title 38, a "child" is a person who must be unmarried and who must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 2014); 38 C.F.R. §§ 3.57(a)(1), 3.356, 3.1000(d)(2) (2015).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ must issue a substitution decision with respect to the appellant's petition to be substituted for the Veteran's surviving spouse as claimant with regard to the pending petition to reopen a claim of entitlement to VA death pension benefits.  A copy of the written notification of the determination in this regard must be included in the claims folder or the virtual file (VVA or VBMS).  The appellant should also be advised that if her inferred request for substitution is granted, she may waive the opportunity to substitute.  See VA Fast Letter 10-30.

2.  The AOJ should ensure that the development sought is completed, and then review the record and readjudicate the claim on appeal (in accordance with the outcome of the substitution decision), to include consideration of whether the appellant has established status as a claimant, seeking recognition as a child of the deceased Veteran and his now-deceased spouse, for entitlement to VA death pension benefits.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

